Title: The American Commissioners to Vergennes, 8 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Passy, Dec. 8. 1777
The Commissioners from the Congress of the United States of America, beg leave to represent to your Excellency, that it is near a year since they had the Honour of putting into your Hands the Propositions of the Congress for a Treaty of Amity and Commerce with this Kingdom, to which, with sundry other Propositions contained in subsequent Memorials, requesting the Aid of Ships of War, and offering Engagements to unite the Forces of the said States with those of France and Spain in acting against the Dominions of Great Britain, and to make no Peace but in Conjunction with those Courts, if Britain should declare War with them; to all which they have yet received no determinate Answer; and apprehending that a Continuance of this State of Uncertainty with regard to those Propositions, together with the Reports that must soon be spread in America of rigorous Treatment met with by our Armed Ships in the Ports of these Kingdoms, may give Advantage to our Enemies in making ill Impressions on the Minds of our People, who, from the Secrecy enjoyn’d us, cannot be informed of the Friendly and essential Aids that have been so generously but privately afforded us; the Commissioners conceive that, the present Circumstances considered, the compleating such a Treaty at this Time would have the most happy Effect, in raising the Credit of the United States abroad, and strengthening their Resolutions at Home; as well as discouraging and diminishing their internal Enemies, and confirming their Friends that might otherwise waver: And the Commissioners are further of Opinion that the Aid of Ships desired might at this Juncture be employed to great Advantage in America, which when honour’d with a Conference they could more particularly explain. They therefore request your Excellency most earnestly to resume the Consideration of those Affairs, and appoint them some speedy Day of Audience thereupon.
They also pray that their grateful Acknowledgements may be presented to the King for the additional Aid of three Millions which he has been so graciously pleased to promise them; and that his Majesty may be assured whatever Engagements they may enter into in behalf of the United States, in pursuance of the full Powers they are vested with, will be executed with the most punctual Good Faith by the Congress, who believing their Interests to be the same, and that a secure Increase of the Commerce, Wealth and Strength of France and Spain will be one Consequence of their Success in this Contest, wish for nothing so much, after establishing their own Liberty, as a firm and everlasting Union with these Nations.
To his Excellency the Count de Vergennes.
